 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HAKEIM EL BEY,                                   No. 2:17-cv-02237 KJM CKD (PS)
12                        Plaintiffs,
13           v.                                        ORDER
14    ACCREDITED HOME LENDERS, INC.,
      et al.,
15
                          Defendants.
16

17                 This pro se action, in which the plaintiff is deceased, was referred to a United States

18   Magistrate Judge under Local Rule 302(c). On September 25, 2018, the magistrate judge filed

19   findings and recommendations, which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. ECF No. 26.                        Plaintiff’s

21   successor/representative Howard James Redmond Bey filed objections to the recommendations,

22   defendant filed a response, and Bey objected to that response. Objections, ECF No. 27, Response,

23   ECF No. 31, Bey Response, ECF No. 32. Mr. Redmond Bey also filed a motion for substitution of

24   party. ECF No. 28.

25                 In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

26   this court has conducted a de novo review of this case. Having reviewed the file, and in light of

27   Mr. Redmond Bey’s motion for substitution, the court declines to accept the findings and

28   recommendations.
                                                       1
 1                  Although the magistrate judge correctly concluded that Mr. Redmond Bey did not
 2   timely file a formal motion for substitution, it appears Bey’s subsequently filed motion should be
 3   entertained by the court. Rule 25(a)(1)’s “90-day deadline may be extended by Rule 6(b), including
 4   after its expiration if the party failed to act due to ‘excusable neglect.’” Zanowick v. Baxter
 5   Healthcare Corp., 850 F.3d 1090, 1094 (9th Cir. 2017) (quoting Fed. R. Civ. P. 6(b)). “Rule 6(b)
 6   ‘works in conjunction with Rule 25(a)(1) to provide the intended flexibility in enlarging the time
 7   for substitution.’” Id. (citing Zeidman v. Gen. Accident Ins. Co., 122 F.R.D. 160, 161 (S.D.N.Y.
 8   1988)).
 9                  Here, in objecting to the magistrate judge’s findings and recommendations, Mr.
10   Redmond Bey appears to indicate he believed he had provided all information necessary for
11   substitution and was awaiting the court’s response to his request for an extension of time to review
12   this case. Objections at 1−2; see ECF No. 17 at 2 (May 9, 2018 notice from plaintiff’s estate filed
13   by Redmond Bey as executor “requesting a hundred and twenty (120) day continuance to
14   thoroughly review all documentation for the lawsuit to effectively proceed on behalf of all heirs for
15   the estate of Hakeim El Bey”). Citing his own pro se status, Redmond Bey argues that “[a]lthough,
16   [sic] the ‘correct’ form was not in fact submitted, the substance of what was submitted actually
17   merited the court to substitute and rule on the request for an extension as a motion had been
18   submitted.” Objections at 2; Bey Resp. at 1 (“I affirm there was no intentional neglect on my part,
19   in fact I was waiting on instruction from the court.”). In any event, Redmond Bey then filed a
20   motion for substitution. ECF No. 28.
21                  In light of the foregoing, the court DECLINES to adopt the findings and
22   recommendations filed September 25, 2018. The court REFERS this matter back to the magistrate
23   judge to determine whether Mr. Redmond Bey’s motion for substitution should be granted.
24                  IT IS SO ORDERED.
25   DATED: May 1, 2019.
26
                                                           UNITED STATES DISTRICT JUDGE
                                                                           UNITED STATES DISTRICT JUDGE




27

28
                                                       2
